¶ 1 QUESTION: May the spouse of a judicial candidate solicit public support, political sign locations and/or financial contributions for the judicial candidacy of his spouse?
¶ 2 WE ANSWER: YES.
¶ 3 Canon 5C(2): “A candidate should not personally solicit campaign contributions or personally solicit publicly stated support. A candidate may, however, establish committees of responsible persons to conduct campaigns for the candidate ... Such committees may solicit and accept reasonable campaign contributions ... and obtain public statements of support ...”
¶4 Canon 5A(3): “A candidate for judicial office: (a) should maintain the dignity appropriate to the judicial office and act in a manner consistent with the integrity and independence of the judiciary, and should encourage members of the candidate’s family to adhere to the same standards of political conduct in support of the candidate as apply to the candidate ...”
¶ 5 A candidate should encourage the candidate’s spouse not to solicit public support nor solicit political sign locations nor financial contributions, which conduct is prohibited to the candidate. If the spouse is a part of the judicial candidate’s campaign committee, the spouse may be involved in such activities as could any other member of the committee. The candidate should not knowingly permit *661any other person to do for the candidate what he/she is prohibited from doing except those activities permitted to the candidate’s committee. It surely is presumed that the candidate knows what the candidate’s spouse is doing and if it is improper and in violation of the Canons, the candidate should discourage it. However, it must be recognized the Code of Judicial conduct does not apply to members of the family of Judges or judicial candidates.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary